Title: From Thomas Jefferson to James Wood, 29 August 1780
From: Jefferson, Thomas
To: Wood, James



Sir
Richmond August 29. 1780.

I inclose you a duplicate of a Letter to Evan Baker to furnish supplies to your post, which perhaps you have an opportunity of  forwarding, also Letters extending the powers of the commissioners of the provision law for the counties of Albemarle, Orange, Culpepper, Louisa, Fluvanna, Buckingham, and Amherst to wheat and flour of the present crop, and of those for the counties of Bedford, Cumberland, Goochland, Shenandoah, Rockingham, and Augusta, to wheat and flour of the present crop and to live cattle. You will see by them that it is left to yourself what use to make of them. These are the only measures, which occur to us as within our power to adopt for the relief of your post. The[y] consent if Cornet Brent should find it necessary to his private affairs to resign his commission that you should receive it, giving immediate notice that his place may be supplied.
I am sir, with great respect, Your mo. obedient servant,

Th: Jefferson

